Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 17, and 20 have been amended. Claim 16 has been canceled. Claims 1-15 and 17-20 are pending. 

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims are eligible under 35 U.S.C. 101 because the claims recite a solution that can reduce the load on a network which is positively recited. Examiner disagrees. First, there is no indication, nor is there in support for this assertion, in the specification nor the claims. Further, the alleged improvement is the result of the second queue (see Affidavit, paragraph No. 10 of pg. 3), which is a part of the judicial exception (certain methods or organizing human activity and mental processes). At best, the improvement is an improvement in the judicial exception itself. Nothing in the claims indicate an improvement to the functioning of a computer itself, for example. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology (2019 PEG October update). For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading, but did not improve computers or technology. Similarly, the alleged improvements to technology in the Applicant’s arguments are improvements to the abstract idea itself instead of an improvement in computers or technology.
Applicant argues that their claims are similar to that of Enfish, LLC v. Microsoft Corp. and TLI Communications LLC v. A.V. Automatic, LLC) May 19, 2016. Examiner disagrees. The Court in Enfish asked whether the focus of the claims is on the specific asserted improvement in computer capabilities…or instead on a process that qualifies as an ‘abstract idea’ for which computers invoked merely as a tool. The Court identified the specification’s teaching that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Applicant specifically characterizes the problem as reducing the load on the network, ion which (As stated above) there is not support for this claimed improvement in the specification or claims. The Court in Enfish did not hold that the claims at issue were not directed to an abstract idea on the grounds that the claims were directed to a specific implementation to a solution to a problem in a particular field. Rather, the court held that the claims improved the specific functioning of the computer itself via the claimed self-referential database. Furthermore, implementing the solution in a “specific” manner is not, by itself, a grounds for finding that the claims are not directed to an abstract idea. The Examiner submits that the statement taken from Enfish is inapplicable to Appellant’s claimed invention. There is no improvement to the physical function of the computer in the manner of Enfish.
Examiner notes the amended limitations adding additional structure, however, the amended limitations and additional structure merely amounts to “apply it” and generally linking the judicial exception to a particular field of use. The judicial exception is not integrated into a practical application because the claim recites the additional elements of an electronic queue management server, the “queue(s)” being a virtual queue(s), access key(s) and access control device. The electronic queue management server, virtual queue(s), access keys, and access control device(s) amount to no more than mere instructions to apply the exception using a computer. The sensor, access control device, and access keys also amount to linking the judicial exception to a particular field of use or technological environment. The claim does not tie the communication of the user account having access to the resource to the control device which would then cause the barrier to open. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The Examiner also notes that the information that appears in the respective Affidavit appear to be statements of opinion, respectively, and are not evidentiary facts, per se. Additionally, Mr. Chris Galley is a named inventor and are all employed by the assignee, Accesso Technology Group, PLC, making their statements appear to be self-serving, and their conclusions do not appear to be made an objective review of the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-19 recite a system (i.e. machine) and claim 20 recites a method (i.e. process). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Claims 1 and 20 recite managing at least one queue, each of the at least one queue being associated with a respective resource of the one or more resources; receiving requests for resource access, each request being for the at least one user account to access a resource from the one or more resources; and determining, in response to each request, a waiting time associated with the resource for the respective at least one user account; wherein, if the at least one user account is allocated to the first group of users, allocating the at least one user account to a queue of the at least one queue associated with the resource, and -2- 4854-5378-8189.1Docket No. ACC0002-US-CIP Appl. No. 16/518,614 Response to Non-Final Office Actionsending an electronic message comprising the waiting time indicating a time at which the respective at least one user account reaches a front of the allocated queue and can access the resource; and wherein, if the at least one user account is allocated to the second group of users, sending, an electronic message to the at least one user account, communicating that the at least one user account can access the resource immediately after a request to access the resource has been received instead of allocating the at least one user account to the queue associated with the resource, thereby allowing access to the resource by the at least one user account immediately after a request to access the resource has been received; and preventing the at least one user account from accessing further resources during a cool down period after access to the resource has been provided; and wherein the access is provided only if one of the following conditions is met, no other access to the resource being permitted: the user account is allocated to the first group and the user account is presented at the determined time for accessing the respective resource; or the user account is allocated to the second group after a request to access the resource has been received, wherein the user account is allowed access immediately after the request has been received. The limitations are directed to  queuing system that reallocates users of a ride/attraction when there is a breakdown. The limitations correspond to certain methods of organizing human activity (i.e. following rules or instructions, business process, managing interactions between people), e.g. if the at least one user account is allocated to the second group of users send an electronic message to the at least one user account, communicating that the at least one user account can access the resource immediately after a request to access the attraction resource has been received, and other limitations corresponding to the grouping of the different users. The limitations also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. managing the virtual queues, allowing access into the resource(s) based on certain conditions, allocating the users to various groups, etc. The claim recites an abstract idea. 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an electronic queue management server, the “queue(s)” being a virtual queue(s), access key(s) and access control device. The electronic queue management server, virtual queue(s), access keys, and access control device(s) amount to no more than mere instructions to apply the exception using a computer. The sensor, access control device, and access keys also amount to linking the judicial exception to a particular field of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a computer, and linking the judicial exception to a particular field of use or technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 14 recites the limitation that the additional element of the plurality of access keys comprises one or more of portable communications device (for example a mobile telephone, smartphone or pager device); a RFID device; a paper ticket. As analyzed above, the access keys amount to “apply it” or merely implementing the judicial exception via computer, and linking the judicial exception to a particular field of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea when viewed as an ordered combination.  Further, when viewed as an ordered combination, nothing in the claims add significantly more to the abstract idea.
Claim 15 recites the limitation that the electronic queue management 15server is configured to receive the electronic requests through a wireless interface from an access key. The claim recites the additional elements of the electronic queue management server, access key, and wireless interface. The electronic management queue and wireless interface amounts to implementing the abstract idea on a computer. The access key, as previously analyzed, amounts to “apply it” and linking judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea when viewed as an ordered combination.  Further, when viewed as an ordered combination, nothing in the claims add significantly more to the abstract idea.
Dependent claims 2-13 and 17-19 recites limitations and additional elements that are further directed to the abstract idea. Therefore, the claims are also rejected under 35 U.S.C. 101 by virtue of dependency. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The closest patent/patent application prior art found is Stenning (2007/0286220). Stenning discloses a queue management system for controlling the movement of a group of more people though a virtual queue line for a service. Stenning further discloses an access control apparatus the reads access keys and evaluates whether access to the service should be permitted or prevented. While Stenning discloses the limitation of if the at least one user account is allocated to the first group of users, the electronic queue management server is further configured to: -2- 4819-9353-5742.1Docket No. ACC0002-US-CIP Appl. No. 16/518,614 Response to Final Office Actionallocate the at least one user account to a virtual queue of the at least one virtual queue associated with the resource, and send an electronic message comprising the waiting time indicating a time at which the respective at least one user account reaches a front of the allocated virtual queue and can access the resource on presentation of the respective access key at the access control device, the reference does not explicitly disclose wherein, if the at least one user account is allocated to the second group of users, the electronic queue management server is further configured to send an electronic message to the at least one user account, communicating that the at least one user account can access the resource immediately after a request to access the resource has been received by the electronic queue management server instead of allocating the at least one user account to the virtual queue associated with the resource, thereby allowing access to the resource by the at least one user account immediately after a request to access the resource has been received by the electronic queue management server on presentation of the respective access key at the access control device. The amended limitation(s) overcomes the prior art.
The closest non-patent literature found is “What You Get with VIP Status at Theme Parks” (Passy, 2007).  The article discloses VIP treatment at several theme parks, including the FASTPASS at Disney that is a book-ahead ride program, or is also used to hold the guest(S) place in line while they ride another ride. The article does not disclose reallocating the user(s) to another ride where they will have no wait in the event that the ride they’re in the queue for encounters a breakdown or other malfunction. The amended claims overcomes the reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628